Pratt, J.
The proof is decisive that the deceased regarded plaintiff as his-son, had brought him up as such, intended to provide for his future as for that of a son, and had put aside the bonds in suit as such a provision for him. The only question is whether he succeeded in so putting his intentions into acts that the law can carry them into effect. An examination of the testimony shows that he informed the plaintiff of his intention to give him the bonds, told him where they were deposited, and gave him the key by which to gain possession of them. The jury were charged that if the key was given with intent to transfer a present title to the bonds, it effected the purpose. There can be noquestion of the correctness of the law thus laid down. There are no questions that require discussion, and the verdict is fully sustained by the testimony. Judgment affirmed, with costs.